Title: Tuesday April 15th. 1766.
From: Adams, John
To: 


       Went to Boston. The Superior Court adjourned again, for a fortnight. Hutchinson, Cushing and Oliver, present. What Insolence And Impudence, and Chickanery is this?
       Fleet of Yesterday, gives us, a Piece from London Gazette Jany. 8th. signed Vindex Patriae. The sole Question he says is, if the Americans are represented in Parliament?
       Colonists by Charters shall have same Priviledges, as if born in England, i.e. that England shall be reputed their natale solum. Massachusetts by Fiction supposed to lye in England.—Q. whether this Thought was not suggested by the Braintree Instructions? “a fiction of Law insensible in Theory and injurious in Practice?” All England is represented, then Massachusetts is.
      